DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-6 and 8-12 in the reply filed on January 15, 2021 is acknowledged.  The traversal is on the ground(s) that the claims are closely related so that searching and examining all claims together does not present a serious burden.  However Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.  The term "large amount of oxygen" in claim 5, line 2 is a relative term which renders the claim indefinite.  The term “large amount of oxygen " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
2.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation 40-90%, and the claim also recites 50-90% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar et al (US 2011/0201860 A1).
Applicants’ claimed invention is directed to a catalyst, wherein the catalyst is a composite catalyst composed of A+B; the catalyst component A and the catalyst component B are compounded by mechanical mixing method; the active ingredients of the catalyst component A are active metal oxides; the catalyst component B are supported zeolites; the carrier is at least one of porous A1203, SiO2, TiO2, ZrO2, CeO2, MgO and Ga2O3; the zeolite is at least one of CHA and AEI structures; the loading of the zeolite is 4%-45%wt; and the active metal oxide is at least one of MnO, MnCr204, MnAl204, MnZrO4, ZnO, ZnCr204, ZnAl204, CoAl204 and FeAl204.
Akhtar teaches a catalyst comprising a zeolite having a matrix impregnated with a noble metal and an oxide of a transition metal. The noble metal may be Pt, Pd, Rh, Ru, or Ir. The transition metal may be Fe, Co, Ni, Cu, or Zn. The zeolite may be a medium or large pore zeolite, and may have an MFI, MEL, FAU, TON, VPI, MFL, AEI, AFI, MWW, BEA, MOR, LTL, or MTT structure, preferably MFI. The zeolite framework may include silicon, aluminum, and/or gallium. The matrix may be an oxide of magnesium, aluminum, titanium, zirconium, thorium, silicon or boron, and is preferably alumina.  See abstract.
Akhtar teaches that the silicon-to-aluminum and/or gallium atomic ratio [Si/(Ga+Al)] of the zeolite is preferably greater than 2. One example of an acceptable ratio for the zeolite framework is a [Si/(Ga+Al)] atomic ratio in the range from 10 to 200. Also acceptable is a [Si/(Ga+Al)] atomic ratio in the range from 20 to 150. It will be understood that the foregoing ranges are exemplary, and not intended to be limiting.  See paragraph 0016.
Akhtar teaches that the zeolite is mixed with the matrix. The mixture can be structured by any of the processes described in the prior art, such as: pelleting, extrusion, tableting, and coagulation in drops or spray drying. After structuring, at least one oxide of a transition metal from the group made up of Fe, Co, Ni, Cu, and Zn is deposited first, then a metal from the noble metal group, such as Pt, Pd, Rh, Ru, or Ir, is deposited. Typical methods of depositing a metal or metal oxide are ion exchange and impregnation. The at least one oxide of a transition metal from the group made up of Fe, Co, Ni, Cu, and Zn and a metal from the noble metal group, such as Pt, Pd, Rh, Ru, or Ir, is then deposited on the matrix. The oxide of a transition metal from the group made up of Fe, Co, Ni, Cu, and Zn can be 0.1-50% by weight, preferably from 1-30%. The metal from the noble metal group of Pt, Pd, Rh, Ru, or Ir may be 0.01-20% by weight, and is preferably from 0.01-10%.  See paragraphs 0020 and 0025.
Akhtar teaches that the alumina used in this catalyst had a pore size distribution of 11 nm, a surface area of 305 m2/g, and a pore volume of 0.73 cm.sup.3/g.  See paragraph 0036.
Akhtar teaches the preparation of Pt/ZnO/Al2O3 (11 nm)+Al--Ga-Silicate-Al2O3 (4 nm)+SiO2 (Catalyst-F).  See Example 9. 
The difference between Akhtar and the claimed invention is that Akhtar teaches that the structure of the zeolite may be MFI, MEL, FAU, TON, VPI, MFL, AEI, AFI, MWW, BEA, MOR, LTL or MTT.  Akhtar does not exemplify using a zeolite having AEI structure.  However, Akhtar suggests that the zeolite structure can be AEI.  It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention using a catalyst composite having a AEI structure for preparing liquid fuel and olefins.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 and 10-11 and 13-19 of copending Application No. 16/418,142 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The two claim sets both embrace catalyst compositions of zeolite AEI topology in combination with active metal oxides.  The copending claims additionally contain a porous carrier that is not excluded by the instantly claimed language of “comprising”.  Accordingly, the two claim sets are directed to substantially the same inventive concept.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622